Citation Nr: 0015633	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.W., Ph.D.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty in the United States Air Force 
from September 1970 to October 1971.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 1997 rating decision of the Portland, Oregon Department 
of Veterans Affairs (VA) Regional Office (RO) that in part 
denied service connection for PTSD.  In its decision, the RO 
also denied service connection for malaria and granted 
service connection for asthma as well as non-service-
connected pension benefits.  In his notice of disagreement, 
the appellant limited his challenge of the RO's rating 
decision to his claimed entitlement of service connection for 
PTSD.

A personal hearing was scheduled before a traveling Member of 
the Board at the RO in February 2000.  The appellant failed 
to report for the hearing.  This case will accordingly be 
processed as if the appellant's request for a hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1. The appellant is not a veteran of combat.

2. The evidence does not reflect that the appellant sustained 
a qualifying stressor during the course of his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service. 
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has PTSD as a result of his 
military service with the U.S. Air Force in Vietnam from 
January to March 1971.  Specifically, he contends that he 
sustained psychic trauma as a result of incidents occurring 
after he was shot down while performing an air resupply 
mission as a refueling specialist.  He also contends he 
developed PTSD from the stress he experienced when his 
installation was subjected to nightly rocket attack from 
enemy forces.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In the interest of clarity, the Board will initially review 
pertinent law and VA regulations.  The factual background of 
this case will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Applicable Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted for a psychosis if the evidence establishes 
that the disorder was incurred in service, or was manifested 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (1999).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service or within 
one year thereafter, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service Connection for PTSD/Combat Status under 38 U.S.C.A. 
§ 1154(b)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second criterion, and as will be explained 
in greater detail below, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991) [In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full]; 38 C.F.R. § 3.304(d) (1999); see also Gregory v. 
Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).   

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Well-Grounded Claims; In General

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

Generally, in order for a claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  


Factual Background

The appellant's service personnel record reflects that he 
departed from the United States for Vietnam on February 10, 
1971 and two days later was assigned to the 6251st Supply 
Squadron, Bien Hoa Airbase in the Republic of Vietnam.  The 
exact date of the appellant's departure from Vietnam is not 
noted in his service personnel record.  However, his service 
medical records include a chronological record of care dated 
March 25, 1971, issued by an Air Force medical facility at 
Bien Hoa Airbase in Vietnam.  The next dated service medical 
record is a summary report of assignment to limited duties 
beginning on April 20, 1971, and issued from a service 
department hospital at Eglin Air Force Base in Florida.  The 
appellant has also reported that he departed from Vietnam at 
some point in March 1971.  (See personal hearing transcript, 
September 1998, [hereafter "transcript"] page 7.).

The appellant's service personnel record further reflects 
that is the recipient of the National Defense Service Medal.  
[The Board observes that the National Defense Service Medal 
is awarded for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).   


The record reflects that in September 1971, the appellant was 
discharged from active service because of bronchial asthma.  
The appellant's service medical records, in particular his 
pre-separation physical examination reflect no symptoms, 
complaints, or diagnoses of any psychiatric disorder.  In 
particular, the appellant's service medical records do not 
reflect that the appellant sustained any gunshot wounds, or 
wounds of any kind while in service.

In support of his April 1996 claim, the appellant reported 
that while he was in Vietnam, his installation was subjected 
to nightly incoming enemy fire.  He added that while in 
Vietnam, the installation to which he was assigned was the 
target of an attempt by enemy forces to overrun the base 
during the "Tet" offensive.  

The appellant was hospitalized at a VA facility from March 
through April 1996.  He reported that he was a combat veteran 
of Vietnam service, and that he had received a gunshot wound 
in combat.  The appellant was diagnosed to have alcohol, 
nicotine, and cocaine dependency.  

The appellant was initially diagnosed to have PTSD in March 
1997.  He was also diagnosed to have chronic paranoid 
schizophrenia.  The record reflects that the diagnoses were 
reported to have been confirmed by residential treatment care 
providers in May 1997.  The record further reflects 
continuing treatment for these disorders since the time the 
diagnoses were rendered.

The appellant underwent a series of VA mental disorders 
examinations in May 1997.  In a May 9, 1997 Social-Industrial 
Survey conducted by M.V.S., M.S.W., 
the appellant reported that he spent 12 months in Vietnam, 
and that his duties included refueling various aircraft from 
a truck.  He reported that he also was assigned to perimeter 
guard duties throughout his tour, approximately once per 
week.  He stated that the work was very stressful, because he 
worked with Vietnamese during the day who attempted to kill 
him at night.  He stated that he shot and killed two 
Vietnamese who stole a jeep and the M-60 machinegun attached 
to it.  He stated he killed the two individuals approximately 
"10 months" into his tour of duty.  He reported that 3 
"very valuable friends"  died during the Tet offensive in 
1971"  when these individuals were killed by incoming rocket 
rounds as they worked on the flight line.  The appellant 
related that he saw the bodies of his friends being placed 
into "body bags."  The appellant stated that the loss of 
these friends was the most difficult part of his Vietnam 
duty.  

The appellant stated that during the Tet offensive he 
described, his installation received incoming enemy fire, 
including rockets, mortars and some ground attacks for two to 
three days, lasting up to two hours at a time.  He stated 
that the closest round that exploded next to him was 
"approximately two to three miles away."  He added that 
after the Tet offensive, he was subjected to incoming enemy 
rounds "approximately two times per month," lasting for 
approximately an hour at a time.  
The appellant then related that none of these rounds landed 
close to him.  He added that when performing perimeter guard 
duty, he was occasionally targeted by sniper fire, and that 
he would return fire.  The appellant denied participating in 
any atrocities, but stated that he twice saw Americans cut 
the ears from Vietnamese.  
Mr. M.V.S. observed that the appellant may have had some PTSD 
symptoms.

The appellant also underwent a VA psychiatric examination in 
May 1997, conducted by R.P., Ph.D.  During the course of this 
examination, the appellant reiterated that three of his 
friends were killed in Vietnam.  He recalled their names as 
"Sam," "John," and "Bill."  The examiner observed that 
although the appellant was previously described to have 
psychotic thought processes to include the hearing of voices, 
the appellant then described more active thought processes 
than active voices.  She observed that the appellant appeared 
to have enjoyed his Vietnam duty, as the appellant described 
he then "felt free."  She added that as a result of his 
participation in the PTSD self-help group he was then 
attending, the appellant was having distressing recollections 
of his military service.  In part, the examiner reported that 
she was unwilling to confirm a diagnosis of PTSD, until 
further clarification of the appellant's reported stressors 
could be obtained.  




In his substantive appeal, the appellant related that while 
in Vietnam, he was in a 
C-130 transport plane that was "shot down" near his airbase 
in Bien-Hoa.  He related that he was one of four crewmen who 
survived the crash and that he and his fellow crewmembers 
"fought our way back to the base."  He stated that they 
underwent enemy small arms fire, and that he fired back at 
the enemy using a M-16 rifle.  He reported that he hit one or 
two enemy soldiers.  He also stated that his airbase would 
sustain "incoming and rocket attacks . . . lasting all 
night."        

At a September 1998 personal hearing conducted at the RO, the 
appellant testified in substance that he was in Vietnam for 
about two and one-half months; from February 12 through March 
1971.  He stated that he was assigned to refueling supply 
missions by air on one or two occasions.  He stated that on 
one occasion, the aircraft on which he was flying was "shot 
down," but that it was not destroyed.  He stated that he and 
his fellow crewmembers had to walk about two miles back to 
the airbase, and they walked through Bien Hoa.  He added that 
after the crash, and as he returned to his installation, his 
group was subjected to small arms fire.  He stated that he 
was one of six crewmembers who were on the aircraft, and that 
he used a .45 caliber pistol to return enemy fire.  He stated 
that he was not certain if he hit any enemy soldiers, nor was 
he certain if any enemy were hit by any of his colleagues.  
The appellant related that he was a member of the 6251st 
Supply Squadron.  

T.W., Ph.D., also testified at the September 1998 personal 
hearing.  He stated that the appellant had been diagnosed to 
have PTSD related to his reported aircraft crash, and to his 
reports of being subjected to incoming enemy fire while 
assigned to Vietnam.  As to the latter, Dr. D.W. stated that 
the appellant "described being very frightened by the 
incoming at the base from the time he got there till when he 
left."  (See transcript, page 15).  He added that the 
appellant had also reported being aware of another aircraft 
that was shot down and crashed at the airbase.  Dr. T.W. 
stated that although the appellant was not involved with the 
latter incident, he felt vulnerable as a result of the 
recognition that he was working with high-explosive fuels.  


The appellant also stated that his airbase received incoming 
mortar attacks on a nightly basis.  When asked if there were 
any fatalities or wounded from these attacks, the appellant 
responded "wounded."  The appellant stated that these 
individuals were assigned to his unit, but he did not recall 
their names.  He added that these individuals were wounded 
sometime in March 1971.

In response to the RO's inquiry, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), [(formerly, 
the United States Army and Joint Services Environmental 
Support Group (ESG)] forwarded copies of relevant unit 
histories and other documents pertaining to the 6251st Combat 
Support Group, the superior headquarters for the 6251st 
Supply Squadron, for the period from January to June 1971.  
In whole, the reports reflect the history of the higher 
headquarters that was stationed at Bien Hoa Air Base in 
Vietnam for the period indicated.  The appellant's unit (the 
6251st Supply Squadron) is listed as an assigned subordinate 
unit to the 6251st Combat Support Group.  

The documents reflect that on January 1971 (i.e., prior to 
the appellant's arrival in Vietnam), Bien Hoa airbase 
received two rounds of 122 millimeter rocket fire.  On March 
16, 1971, Bien Hoa Air Base received five rounds of 122 
millimeter rocket fire.  Under the section entitled "Base 
Defense," the report reflects that "[t]here were no major 
operational problems" during the period from January 1 to 
March 31, 1971.  Three servicemembers are listed as killed in 
action for the period indicated.  They are all officers 
serving in the grade of first lieutenant.  The report 
indicates that two of the officers were assigned to "8th 
SOS" (the 8th Special Operations Squadron); and one was 
assigned to the "19th TASS" (the 19th Tactical Air Support 
Squadron).  None were assigned to the appellant's unit.  

The files obtained reflect that the 6251st Combat Support 
Group did not have operational control of the aircraft used 
by it to accomplish its mission.  Under the section entitled 
"Base Operations," there is no mention of the shooting down 
of a C-130 transport plane.  It is reported that there was 
one "barrier engagement" involving a takeoff of an A-37 
aircraft that aborted its flight on takeoff due to mechanical 
problems.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board initially finds that the appellant has submitted a 
well-grounded claim of service connection for PTSD. Through 
the reports of the physicians who diagnosed the appellant to 
have PTSD, the appellant has proffered (1) medical evidence 
of a current disability, (2) medical or lay evidence of an 
in-service stressor which has been presumed credible for the 
limited purpose of ascertaining whether the claim is well 
grounded, and (3) medical evidence of a nexus between some 
incident of service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In reaching the predicate conclusion that the appellant's 
claim is well grounded, the Board has applied the now well-
established law that evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
See King, 5 Vet. App. at 21.  It has been observed in this 
regard that the presumption of credibility that attaches to 
evidence at the predicate stage parallels the rule applied in 
civil actions to determine whether a complaint has stated a 
cause of action -- a basis for affording the relief sought -- 
for which purpose the facts alleged are accepted as true.  
Robinette v Brown, 8 Vet. App. 71, 75 (1995).  

The Board is aware that the presumption of credibility does 
not apply if the evidence is inherently false or untrue.  See 
Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Samuels 
v. West, 11 Vet. App. 433, 436 (1998) [where the veteran 
sought service connection for post-traumatic stress disorder, 
based upon multiple stressors occurring during "combat" in 
Vietnam, and the record clearly showed he had never served in 
Vietnam, no presumption of credibility attached to his 
statements of his in-service claimed stressors].  In this 
case, since the appellant indeed served in Vietnam, the Board 
will presume for the limited purpose of ascertaining that the 
claim is well grounded that his various accounts of stressors 
are true 

However, while the appellant's assertions are presumed true 
for the limited purpose of ascertaining whether his claim is 
well grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence in the context of the record in its 
entirely.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 
3.303(a) (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).    

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the appellant in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In this 
case, there is ample medical and other evidence of record, 
the appellant has been afforded the opportunity to testify at 
VA hearings, and there is no indication that there are 
additional necessary records that have not been obtained.  
Thus, no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany, 9 
Vet. App. at 519, citing Gilbert, 1 Vet. App. at 54.




Combat status

The Board has carefully considered all of the evidence of 
record as to the potential applicability of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), and finds that the 
appellant is not a veteran of combat.  

In VAOPGCPREC 12-99, (October 18, 1999), VA General Counsel 
held the determination whether a veteran "engaged in combat 
with the enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in 
events constituting an actual fight or 
encounter with a military foe or hostile 
unit or instrumentality.  Nothing in the 
language or history of that statute or 
any VA regulation suggests a more 
specific definition.  The issue of 
whether any particular set of 
circumstances constitutes engagement in 
combat with the enemy for purposes of 
section 1154(b) must be resolved on a 
case by case basis.  VA may issue 
regulations clarifying the types of 
activities that will be considered to 
fall within the scope of the term.

(b).  The determination as to what 
evidence may be satisfactory proof that a 
veteran "'engaged in combat with the 
enemy" necessarily depends on the facts 
of each case.  Determining whether 
evidence establishes that a veteran 
engaged in combat with the enemy requires 
evaluation of all pertinent evidence in 
each case, and assessment of the 
credibility, probative value, and 
relative weight of the evidence.

(c).   There is no statutory or 
regulatory limitation on the types of 
evidence that may be used in any case to 
support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, 
any evidence which is probative of that 
fact may be used by a veteran to support 
an assertion that the veteran engaged in 
combat with the enemy, and VA must 
consider any such evidence in connection 
with all other pertinent evidence of 
record.

(d).  Whether a particular statement in 
service-department records indicating 
that the veteran participated in a 
particular "operation" or "campaign" 
is sufficient to establish that the 
veteran engaged in combat with the enemy 
depends upon the language and context of 
the records in each case.  As a general 
matter, evidence of participation in an 
"operation" or "campaign" often would 
not, in itself, establish that a veteran 
engaged in combat, because those terms 
ordinarily may encompass both combat and 
non-combat activities.  However, there 
may be circumstances in which the context 
of a particular service-department record 
indicates that reference to a particular 
operation or campaign reflects engagement 
in combat.  Further, evidence of 
participation in a particular 
"operation" or  'campaign" must be 
considered by VA in relation to other 
evidence of record, even if it does not, 
in itself, conclusively establish 
engagement in combat with the enemy.




(e).  The benefit-of-the-doubt rule in 38 
U.S.C. 
§ 5107(b) applies to determinations of 
whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C. § 
1154(b) in the same manner as it applies 
to any other determination material to 
resolution of a claim for VA benefits.  
VA must evaluate the credibility and 
probative value of all pertinent evidence 
of record and determine whether there is 
an approximate balance of positive and 
negative evidence or whether the evidence 
preponderates either for or against a 
finding that the veteran engaged in 
combat.  If there is an approximate 
balance of positive and negative 
evidence, the issue must be resolved in 
the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999) (Italics added). 

The official service records indicate that the appellant 
served approximately 45 days in Vietnam, in a service support 
role of the U.S. Air Force.  He is the recipient of no 
medals, awards, decorations, citations, or other recognition 
indicative of his participation in combat.  There is no 
objective record to the effect that that the appellant 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The historical files obtained reflect no mention of the 
appellant ever having served as an aircrew member, much less 
his aircraft being shot down.  Although the files obtained 
reflect that the appellant's unit did not have operational 
control of the aircraft that were then employed, the Board 
finds it particularly significant that the report of the 
6251st Combat Support Group does mention an incident 
involving an aircraft barrier engagement.  This entry 
suggests that any operational event having an impact upon the 
mission of the Combat Support Group, no matter how minor, 
would be recorded in the historical files obtained.  Thus, 
the Board finds it incredible that the downing of a C-130 
aircraft by small arms fire, (especially presuming the 
aircraft was later recovered), would have been so 
insignificant an event that the command would not have 
recorded its occurrence.

Moreover, the appellant's account of the purported incident 
has been inconsistent.  The appellant has variously reported 
a crew of four and a crew of six.  On one occasion, he 
reported using a .45 caliber pistol, and on another he 
recalled using an M-16 rifle to defend himself and his 
colleagues.  In addition, although he once reported killing 
one or two enemy soldiers as he and his fellow "fought" 
their way back to their home station, he also reported that 
he was unaware of any enemy killed in action.  

The appellant's account of being shot down and fighting his 
way back to his base is wholly incredible and is not only 
inconsistent with official records but it is inconsistent in 
its own details.  

Equally unsupported is the appellant's account of nightly 
rocket and/or mortar attacks.  The appellant has consistently 
maintained in this regard that for the approximately 45 days 
that he was in Vietnam, he and his installation were 
subjected to continuous attack by enemy forces and that 
attempts were made to overrun the installation.  However, the 
obtained historical files of the 6251st Combat Support Group 
reflect a single incident during the appellant's assignment, 
on March 16, 1971, that the base received five rounds of 122 
millimeter rocket fire.  The appellant has reported the 
closest round that exploded was approximately two miles away.    

The appellant has also alluded to a "Tet" offensive.  
However, the Board observes that the historical files of the 
6251st Combat Support Group do not reflect that the base was 
attacked as part of a concerted campaign by enemy forces as 
alluded to by the appellant.   

With regard to the appellant's account of having lost 3 
"valuable friends", whose last names he did not know, who 
worked with him on the "flight line," the obtained files 
only reflect that three officers, assigned to different units 
than the appellant, were killed at three different times.  
Moreover, although the appellant has reported that these 
individuals were killed on the "flight line" with him, as 
is noted above there is no mention of any attack on the 
"flight line" as alluded to.  

In short, the Board rejects as incredible and inconsistent 
with official records the appellant's statements concerning 
exposure to combat.  The Board concludes that appellant is 
not a veteran of combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

The significance of such a finding was noted in  Kessel v. 
West, 13 Vet. App. 9 (1999), where the Court observed that 
the statute necessarily focuses upon past combat service and, 
for this reason, it did not constitute a substitute for 
evidence of current disability, causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  The Court 
further observed that the statute nevertheless provided a 
"significant benefit for a combat veteran in that it relaxes 
the evidentiary requirement regarding the service incurrence 
or aggravation of a disease or injury in service."  It noted 
that for purposes of submitting a well-grounded claim, a 
combat veteran's statements, as well as those of a noncombat 
veteran, standing alone, will generally be sufficient to 
establish the service-incurrence element.  However, the Court 
explained that once a claim was found well grounded and the 
claim moved to the merits adjudication stage, the true 
benefit of section 1154(b) for the combat veteran was 
realized.  When adjudicating a claim on the merits under 38 
U.S.C. § 1154(b), the combat veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless there was 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service.  The Court 
observed that conversely, a noncombat veteran's claim must be 
denied if there is a preponderance of evidence against 
service incurrence or aggravation; with regard to that 
element, a combat veteran's claim cannot be denied unless 
there is "clear and convincing" evidence to the contrary.  
Kessel, 13 Vet. App. at 17.  

The Board observes that by preponderance of the evidence is 
meant that the truth of the fact in controversy is "more 
likely than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).  Conversely, "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).  

Stressors

As is noted above, the stressful events reported by the 
appellant in this matter (i.e., the shooting down of his 
aircraft and nightly rocket and/or mortar attacks by enemy 
forces) did not occur.  For the reasons that are set forth 
above, the preponderance of the evidence is clearly against 
the finding that a verified stressor occurred during the 
appellant's approximately 45 days of Vietnam service, and the 
claim is denied on this primary basis.

Although not in reliance upon the disposition of this matter, 
the Board observes that the diagnosis of PTSD appears to have 
been rendered on the basis that he sustained the alleged 
psychic trauma in the claimed aircraft downing and from 
nightly rocket and/or mortar attacks.  As is noted above, in 
order for service connection to be granted for the disorder 
in question, one of the elements required to be met is that 
there must be medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen, 10 Vet. App. at 138.  

The Board has carefully considered all of the medical 
evidence in this regard.  In particular, the Board again 
notes that in September 1998, Dr. T.W. specifically stated 
that the appellant's PTSD was linked to the reported aircraft 
crash, and to the appellant being frightened by incoming fire 
at the base "from the time he got there till when he left."  
See transcript, page 15.  As is set forth above, the 
appellant's account of being shot down is not supported by 
record.  Moreover, to the extent that the diagnosis of PTSD 
has been linked through the opinion of Dr. T.W. and others to 
the appellant's account of nightly mortar and/or rocket 
attack, the causal nexus between the reported symptomatology 
and the claimed in-service stressor, as is required by Cohen, 
supra, is unsupported.  As is noted above, there has been 
documented only one attack by rocket upon the appellant's 
installation, and the appellant has reported he was at least 
two miles away from the impact zone at the time.  See Cohen, 
10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996)  [observing that a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors].  See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].

In short, the Board has determined that the appellant was not 
a veteran of combat and that there is no credible evidence of 
the claimed stressors.  For the reasons and bases expressed 
in detail above, the preponderance of the evidence is against 
the claim.  Service connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

